Not for Publication in West’s Federal Reporter

             United States Court of Appeals
                          For the First Circuit


No. 09-1732

                              JOYCE WAGENMAKER,

                           Plaintiff, Appellant,

                                        v.

                    AMICA MUTUAL INSURANCE COMPANY,

                            Defendant, Appellee.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

             [Hon. William E. Smith, U.S. District Judge]


                                     Before

                         Boudin, Circuit Judge,
         Souter, Associate Justice,* and Howard, Circuit Judge.


     Timothy J. Robenhymer for appellant.
     John A. Donovan, with whom Christopher Reilly and Sloane &
Walsh were on brief, for appellee.


                                March 25, 2010




     *
          The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
           Per Curiam.   On July 3, 2006, Joyce Wagenmaker was

injured when an unidentified vehicle collided with a car belonging

to Vito Vitone, in which she was a passenger.             Wagenmaker’s

subsequent claim for benefits from defendant Amica Mutual Insurance

Company, Vitone’s insurer, was denied on the ground that Vitone’s

car had no uninsured motorist coverage, it having been cancelled at

Vitone’s request some nine months before the accident.      The change

was reflected in the policy’s amended declarations page, which

clearly indicated that the car was “NOT COVERED” for damages by an

uninsured driver.

           According to Wagenmaker, the declaration means nothing.

She points to the boilerplate terms of the policy, which provide

that Amica will pay any damages that a passenger in a “covered

auto” is entitled to collect from an uninsured driver.      She quotes

the definition of “covered auto” as “[a]ny vehicle shown in the

Declarations,” notes that Vitone’s car is identified in the amended

declarations, and says “it is of no consequence whether Mr. Vitone

canceled   the   uninsured   motorist   coverage”:   an     automobile

specifically designated on the declarations page as “NOT COVERED”

with respect to a particular category of insurance is nonetheless

a “covered auto” as to that same category.

           Wagenmaker’s position ignores the law of contract: “the

rights and liabilities of the parties to an insurance contract are

to be ascertained in accordance with the terms as set forth


                                -2-
therein,”    Nat’l Refrigeration, Inc. v. Travelers Indem. Co., 947

A.2d 906, 909 (R.I. 2008) (internal quotation marks omitted), and

like any contract, an insurance policy is to be read as a whole.

Town of Cumberland v. R.I. Interlocal Risk Mgmt. Trust, Inc., 860

A.2d 1210, 1215 (R.I. 2004).        The terms of a policy thus include

those    listed   on   the   declarations   page;   indeed,   these   are   of

“paramount importance.” Mallane v. Holyoke Mut. Ins. Co., 658 A.2d

18, 20 (R.I. 1995) (internal quotation marks omitted); see also

Lehroff v. Aetna Cas. & Surety Co., 638 A.2d 889, 892 (N.J. Super.

Ct. App. Div. 1994) (“[I]t is the declaration page, the one page of

the policy tailored to the particular insured and not merely

boilerplate, which must be deemed to define coverage and the

insured’s expectation of coverage.”), quoted in Mallane, 658 A.2d

at 21.      The declarations page of Vitone’s policy unambiguously

states that there is no uninsured motorist coverage for the car in

which Wagenmaker rode.

            The judgment of the district court in favor of Amica is

affirmed.    Costs are taxed in favor of Amica.




                                     -3-